Citation Nr: 0630999	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
osteoarthritis of the lumbar spine prior to August 2, 2005, 
and in excess of 60 percent thereafter.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. T. Snyder




INTRODUCTION

The veteran had active service from November 1954 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2005, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  For the period prior to February 24, 2003, the veteran's 
lumbar spine disability manifested with osteoarthritis and 
slight limitation of motion.  Right knee deep tendon reflexes 
were absent, but deep tendon reflexes were present in the 
left knee and both ankles.  Sensation was normal throughout 
the lower extremities, and there was no evidence of atrophy.

3.  For the period beginning on February 24, 2003, the 
veteran's lumbar spine disability manifests with limitation 
of motion, spinal stenosis at L3-4 and L4-5 and central disc 
bulging at L4-5.  Tendon reflexes are abnormal at the knees, 
and ankle reflexes are absent on both sides.  Strength and 
sensation of the lower extremities are normal bilaterally.

4.  The veteran's hypertension manifests with blood pressure 
readings of 174/85, 171/81, and 167/83, and minimal 
hypertensive retinopathy which causes no visual impairment.

CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 40 percent for 
osteoarthritis of the lumbar spine (formerly spondylosis with 
disc space narrowing) for the period prior to February 24, 
2003 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 (2006), § 
4.71a, Diagnostic Code 5293 (2001), Diagnostic Code 5293 
(2002).
.
2.  The requirements for a rating of 60 percent, but no more, 
for osteoarthritis of the lumbar spine (formerly spondylosis 
with disc space narrowing) for the period beginning on 
February 24, 2003 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 
(2006), § 4.71a, Diagnostic Code 5293 (2001), Diagnostic Code 
5293 (in effect prior to September 26, 2003), § 4.71a, 
Diagnostic Code 5243 (2006).

3.  The requirements for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.74, 4.104, 
Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, a May 2005 letter, issued pursuant to the March 
2005 remand, informed the veteran of what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of and to submit any further evidence that was 
relevant to the claim.  A June 2006 letter informed the 
veteran how disability evaluations and effective dates are 
assigned and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as reflected in the 
veteran's June 2005 statement to that effect, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

A September 2002 rating decision continued the veteran's then 
40 percent evaluation of his lumbar spine disability and the 
10 percent evaluation of his hypertension.  While the case 
was on remand, a June 2006 rating decision increased the 
evaluation of the lumbar spine disability from 40 percent to 
60 percent, effective August 2, 2005.  It also service-
connected hypertensive retinopathy as part of the veteran's 
hypertension disorder but determined that it was less than 10 
percent disabling.  Thus, the RO did not allow a separate 
rating for that disorder.  The veteran continued his appeal.

The Board has reviewed all the evidence in the veterans 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board finds that the competent medical evidence of record 
shows the veteran's lumbar spine disability to have 
approximated a 60 percent evaluation as of February 24, 2003.  
Thereafter, the evidence of record does not show the lumbar 
spine to have met or approximated an evaluation in excess of 
60 percent.  38 C.F.R. §§ 4.3, 4.7.  The evidence of record 
does not show the veteran's hypertension to have met or 
approximated an evaluation in excess of 10 percent.  Id.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulatory change specifically 
permits retroactive application.  38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Lumbar Spine.  The veteran's claim for an increased rating 
was received in June 2001.  The medical reports of record 
reflect that he received his care from private providers, and 
those received as part of the initial development of his 
claim dated only up to the mid-1990s.  The July 2002 VA 
examination report reflects that the veteran reported that he 
experienced pain daily, it lasted all day long, and he 
experienced flare-ups twice a week.  The flare-ups 
incapacitated him for a period of several hours.  Otherwise, 
he could walk twice a day for up to 12 minutes.

Physical examination revealed some limitation of motion, with 
no diminution upon repetition.  Straight leg raising was 
negative bilaterally, deep tendon reflexes were 2+ at the 
left knee and both ankles, and sensation was normal about the 
lower extremities.  Deep tendon reflexes at the right knee 
were absent, and there was no evidence of atrophy.

X-rays of the lumbar spine showed multi-level degenerative 
disc disease, most significantly at L3-4 and L5-S1.  There 
was no evidence of spondylolysis or spondylolisthesis.  The 
diagnosis was lumbar osteoarthritis.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The rating criteria for spine disorders were changed twice 
after the veteran's claim was received.  The RO considered 
the veteran's claim under all versions of the criteria and 
determined that the criteria in effect prior to September 23, 
2002 were more favorable to the veteran.  In light of the 
RO's action, the Board also may consider all of the prior 
criteria in reviewing the appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As discussed below, the Board finds 
that the criteria in effect prior to September 23, 2002 are 
more favorable to the veteran.

At time of the initial rating decision in September 2002, the 
rating criteria then in effect provided that pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, warranted an evaluation of 60 
percent.  A 40 percent evaluation applied for severe symptoms 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a. DC 5293 (in effect prior to September 23, 2002).

The primary finding at the 2002 examination was degenerative 
disc disease, which manifested with subjective pain and mild 
limitation of motion.  The veteran did not manifest 
significant neurological symptomatology.  In light of his 
having manifested deep tendon reflexes at the left knee and 
both ankles, and normal sensation throughout his lower 
extremities, bilaterally, the Board finds that the veteran's 
lumbar spine disability did not meet or approximate the 
criteria for a 60 percent evaluation at the June 2002 
examination.  Further, while the veteran complained of pain 
radiating to the anterior of both calves with numbness left 
greater than right, the examination revealed no objective 
findings of radiculopathy, as straight leg raising was 
negative bilaterally.  38 C.F.R. §§ 4.3, 4.7.

On September 23, 2002 the rating criteria for intervertebral 
disc syndrome were changed.  The criteria for the remaining 
spine disorders were not affected.  The then new criteria 
required intervertebral disc syndrome to be rated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002) (67 Fed. Reg. 
54345, 54349, August 22, 2002).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

The examination report reflects no evidence of the veteran 
having had incapacitating episodes as defined by the rating 
criteria.  His reported incapacitation during flare-ups were 
temporary in nature, lasting no more than for a period of 
hours, and no physician prescribed bed rest.  Thus, if the 
chronic orthopedic symptoms were rated separately, they would 
not have met or approximated even the 40 percent at which he 
then was currently rated.

If rated under the prior criteria for lumbar spine limitation 
of motion, those criteria provided that slight limitation of 
motion warrants a 10 percent evaluation, moderate limitation 
of motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 40 percent evaluation.  38 
C.F.R. 4.71a, Diagnostic Code 5292 (2002).  The findings at 
the September 2002 examination reflected limitation of motion 
of no more than slight.  As noted, however, the veteran's 
back disability manifests with more than limitation of 
motion, as reflected by the arthritis

Forty percent is the maximum rating available for lumbosacral 
strain, and the veteran was already evaluated at 40 percent 
in September 2002.  Thus, for him to have met or approximated 
a higher rating under the rating criteria for intervertebral 
disc syndrome in effect as of September 23, 2002, was through 
manifestation of sufficient chronic neurological 
symptomatology.  The main neurological symptom of 
intervertebral disc syndrome is sciatica, which impacts the 
sciatic nerve by either paralysis of the nerve or incomplete 
paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2002).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, moderate degree.  Id.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation may be assigned for mild incomplete paralysis, 20 
percent for moderate incomplete paralysis, and 40 percent for 
moderately severe incomplete paralysis.  A 60 percent 
evaluation is warranted for severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy.

Complete paralysis warrants an 80 percent evaluation.  When 
there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
Id.

The September 2002 examination report reflects no findings 
whatsoever which would have met or approximated even mild 
incomplete paralysis.  The veteran had normal sensation 
throughout his lower extremities, and deep tendon reflexes 
were present in all areas except the right knee tendon.  
Thus, the veteran's degenerative disc disease of the lumbar 
spine did not meet or approximate an evaluation in excess of 
40 percent.  38 C.F.R. § 4.7.

The February 24, 2003 report of a neurologist with Charleston 
Neurological Associates reflect that the veteran reported 
complaints of low back and leg pain.  Physical examination 
revealed restricted range of motion of the low back on 
forward bending, straight leg raising and psoas stretch tests 
were uncomfortable, and knee and ankle reflexes were absent.  
There was no obvious weakness of the lower extremity muscle 
groups, and he had good sensation of the legs and perianal 
region.

A February 2003 MRI examination report showed severe 
degenerative disc disease with multi-level abnormalities, the 
most prominent being: a central herniation at L1-2, with a 
free fragment migrating upward behind the L1 vertebral body; 
severe right-sided exit foraminal stenosis at L3-4; and 
severe left-sided exit foraminal stenosis at L4-5.

The veteran's primary provider, Dr. S, apparently referred 
him for another MRI in March 2003, as his treatment notes 
reflect an entry to the effect that a March 2003 MRI 
examination revealed results essentially the same as the 
February 2003 examination.  Dr. S' April 2003 note reflects 
that he reviewed the MRI findings with the veteran and noted 
that it was obvious that the veteran's spinal stenosis and 
central disc bulging at L4-5 had progressed significantly 
over the last several years, and that it was most likely 
causing the left lower extremity pain.  Dr. S deemed the 
veteran significantly impaired.

The August 2005 VA examination report reflects that the 
veteran had not experienced any incapacitating episodes 
during the prior 12 months, and that he could walk no more 
than 100 to 200 yards.  The examiner observed the veteran to 
be significantly obese.  Physical examination revealed range 
of motion of forward flexion to 45 degrees, extension to 15 
degrees, lateral bending to 15 degrees, and rotation to 35 
degrees, with complaints of pain at the extreme of each 
movement.  The examiner noted, however, that he observed no 
objective pain behavior.

There were no palpable spasms of tenderness to palpation.  
Tendon reflexes were abnormal at the knees, and the right 
patella tendon reflex was not found.  The left patella reflex 
was 1+.  There were no ankle reflexes on either side, and 
straight leg raising caused complaints of low back pain down 
the ipsilateral thigh at 45 degrees in the right leg and at 
30 degrees in the left leg.  Similar results were noted when 
straight leg raising was done while sitting.  Strength and 
sensation were normal throughout the lower extremities.  The 
examiner observed that there was no demonstrable ankle drop.

If evaluated under the post-September 23, 2002 rating 
criteria for chronic orthopedic and neurological 
manifestations, the veteran's lumbar spine disability would 
approximate the maximum 40 percent evaluation for limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  His chronic neurological symptoms, however, would 
meet or approximate a 10 percent evaluation at best for mild 
incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).

The rating criteria are set forth above.  The 2005 
examination noted the absence of ankle reflexes bilaterally 
and at the right patella tendon.  His strength and sensation, 
however, were normal throughout his lower extremities.  Most 
significant, and contrary to the veteran's assertion in his 
substantive appeal, is that no demonstrable ankle drop was 
noted.  Thus, the Board finds that the veteran's chronic 
neurological manifestations would meet or approximate no more 
than a 10 percent evaluation for mild incomplete paralysis of 
the sciatic nerve.  Diagnostic Code 8520 (2006).  
Accordingly, under the criteria in effect prior to September 
26, 2003, the veteran would approximate a 40 percent 
evaluation for his orthopedic manifestations and a 10 percent 
evaluation for his chronic neurological manifestations.  
38 C.F.R. §§ 4.3, 4.7.

The current rating criteria for spine pathology became 
effective on September 26, 2003.  In addition to the changes 
in the way spine pathology is rated, the current criteria 
proposed specific standards for spine range of motion, see 38 
C.F.R. § 4.71a, Plate V (2006), and changed the Diagnostic 
Codes designation as well.  See Diagnostic Codes 5235 - 5243 
(2006).  While noting that the current criteria would be 
applicable to the veteran solely for the period beginning on 
September 26, 2003, the Board nonetheless finds that the 
current criteria are less favorable to the veteran than the 
criteria in effect prior to that date.  Specifically, the 
maximum rating supported by the evidence under the current 
criteria for lumbar spine pathology other intervertebral disc 
syndrome is 20 percent, based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).

Thus, no further discussion is deemed necessary.  In sum, the 
Board finds that the veteran's lumbar spine disability is 
reasonably and fairly evaluated as 60 percent disabling.  
38 C.F.R. § 4.7 (2006), § 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002).

The June 2006 rating decision reflects that the RO determined 
that the veteran's lumbar spine disability met the criteria 
for a 60 percent rating as of August 2, 2005, the date of the 
last VA joints examination.  The Board finds, however, that 
the findings at the August 2005 examination were not 
appreciably more significant or different than those of Dr. 
S' February 24, 2003 examination.  Thus, the Board finds that 
the veteran's lumbar spine disability approximated a 60 
percent evaluation as of that date.  See 38 C.F.R. 
§ 3.400(o)(2) (2006).

The Board finds that the competent medical evidence of record 
shows that the veteran's lumbar spine disability does not 
warrant a higher evaluation, as there is no evidence of 
complete bony fixation, or unfavorable ankylosis of the 
lumbar spine.  See Diagnostic Codes 5286, 5289 (2002).

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's lumbar spine disability more nearly 
approximates a 60 percent evaluation, and that 60 percent 
adequately compensates him for this functional loss due to 
his pain, limitation of motion, and neurological 
manifestations.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
(2006), 4.71a, Diagnostic Code 5295 (2002), Diagnostic Code 
5293 (prior to September 23, 2002), 4.124a, Diagnostic Code 
8520 (2006).

Hypertension.  The June 2002 examination report reflects that 
the veteran has never been hospitalized for his hypertension, 
sees his doctor twice a year, and he watches his weight.  His 
medication was reported as Cardizem and Lotensin.  The 
veteran denied any ophthalmologic, cardiac, renal, or 
cerebrovascular complications.  Physical examination revealed 
the lungs to be clear to auscultation and percussion.  There 
was no costovertebral angle tenderness.  Cardiac examination 
revealed S1 and S2, with a fixed split S2, and there was no 
pedal edema.  An unconfirmed EKG showed sinus rhythm with 
occasional premature ventricular complexes and possible 
premature atrial complexes, otherwise normal.  The veteran's 
blood pressure readings were 199/94, 182/94, and 186/102.

At the August 2, 2005 VA examination, the veteran related 
that his hypertension was under good control with his 
medications, and that he checked his blood pressure at home 
and in department stores, with readings usually in the 
130s/80s, or low 90s.  The veteran related that his readings 
were always higher in doctors' offices, and the examiner 
noted readings consistent with that report, which were 
160/100, 166/104, and 168/104.  The HEENT examination was 
normal, as were the heart sounds, which were without murmur 
or gallop.  The veteran's lung sounds were normal, without 
rales, rhonchi, or wheezes.  Distal pulses were present and 
normal.  The examiner diagnosed hypertension with good 
medical control.

The veteran received a hypertension examination on August 18, 
2005.  The examination report reflects that the veteran 
related that he had gained 50 pounds over the last year and 
one-half.  The examiner noted blood pressure readings of 
174/85, 171/81, and 167/83.  Examination of his neck revealed 
no bruits or jugular venous distention.  The cardiac 
examination revealed regular rate and rhythm, with no 
murmurs, rubs, or gallops, and the veteran's lungs were clear 
to auscultation bilaterally.  The extremities revealed trace 
pedal edemas.

The examiner noted that the veteran's hypertension was not 
under adequate control by his two medications, but he did not 
manifest any complications secondary to his hypertension.  
Those findings notwithstanding, the examiner referred the 
veteran to ophthalmology to ensure he did not have any 
hypertensive ocular diseases.

The September 2005 eye examination report reflects that 
examination showed the veteran's best corrected visual acuity 
to be 20/20 bilaterally.  With proper reading add, he was 
20/20 for near vision in both eyes.  Confrontation to visual 
fields, extraocular movements, and papillary examination were 
all normal.  Slit lamp examination was normal.  After 
dilation, a tiny non-specific chorioretinal scar was found in 
the macula of the left eye.  There also was mild 
arteriovenous nicking in both eyes.  The discs and macular 
vessels were otherwise normal.

The examiner diagnosed minimal hypertensive retinopathy, 
which did not cause any visual impairment and chorioretinal 
scar, left eye, which did not cause any visual impairment.  
The examiner observed that the veteran was post-cartoid 
endarectomy on the left, and that he had no evidence of 
retinal emboli or vascular compromise in the left eye beyond 
the arteriovenous nicking.

Applicable rating criteria for hypertension provide that 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more warrants an evaluation of 
10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Ten 
percent is also the minimum evaluation for a veteran with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Id.  Diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more, allows an evaluation of 20 
percent.  Id.  Diastolic pressure predominantly 120 or more 
allows an evaluation of 40 percent.  Id.  

The evidence set forth above reflects that the veteran's 
hypertension more nearly approximates his current 10 percent 
evaluation than the higher, 20 percent evaluation.  38 C.F.R. 
§ 4.7.  The examination reports reflect that the veteran's 
highest diastolic reading was 104 at the first August 2005 
examination.  His diastolic readings at the late-August 
examination were in the 80s, which is significantly lower 
than the readings of predominantly 110 or more required for a 
20 percent evaluation.  He manifested one systolic reading of 
199 at the June 2002 examination, but none of his 2005 
systolic readings exceeded 174.  Thus, the Board finds that 
his systolic readings are not predominantly 200 or higher.

The Board notes the formal diagnosis of hypertensive 
retinopathy secondary to the veteran's hypertension, as did 
the RO.  The examiner specifically observed, however, that it 
did not cause any visual impairment, as reflected in the 
veteran's best-corrected visual acuity of 20/20, bilaterally, 
for near and distant vision.

Eye disorders are rated solely on the basis of impairment of 
visual acuity.  See 38 C.F.R. § 4.75 (2006).  Thus, in light 
of the fact that the findings at the 2005 examination noted 
no impairment in visual acuity, there is no basis for a 
separate rating for that causally-related secondary pathology 
at this time.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's hypertension more nearly 
approximates a 10 percent evaluation, and that 10 percent 
adequately compensates him for this functional loss due to 
that disorder.  38 C.F.R. §§ 4.3, 4.7, 4.75, 4.104, 
Diagnostic Code 7101 (2006).

There is nothing in the record to distinguish this case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disabilities.  Thus, 
the Board finds that the currently assigned 60 percent 
schedular rating for the intervertebral disc syndrome and 10 
percent for hypertension have already adequately addressed, 
as far as can practicably be determined, the average 
impairment of earning capacity due to the veteran's service-
connected lumbar spine and hypertension conditions.  See 38 
C.F.R. § 4.1.  In addition, there is no evidence revealing 
frequent periods of hospitalization.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  



ORDER

Entitlement to a rating in excess of 40 percent for the 
period prior to February 24, 2003 for osteoarthritis of the 
lumbar spine is denied.

Entitlement to an evaluation not to exceed 60 percent for 
osteoarthritis of the lumbar spine for the period beginning 
on February 24, 2003 is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


